Exhibit 10.17

APPENDIX A

VAIL RESORTS, INC.
2002 LONG TERM INCENTIVE AND SHARE AWARD PLAN



Purposes

.



The purposes of the 2002 Long Term Incentive and Share Award Plan are to advance
the interests of Vail Resorts, Inc. and its shareholders by providing a means to
attract, retain, and motivate employees, consultants and directors of the
Company upon whose judgment, initiative and efforts the continued success,
growth and development of the Company is dependent.

Definitions

.



For purposes of the Plan, the following terms shall be defined as set forth
below:

 a.  "Affiliate" means any entity other than the Company and its Subsidiaries
     that is designated by the Board or the Committee as a participating
     employer under the Plan; provided, however, that the Company directly or
     indirectly owns at least 20% of the combined voting power of all classes of
     stock of such entity or at least 20% of the ownership interests in such
     entity.
 b.  "Award" means any Option, SAR, Restricted Share, Restricted Share Unit,
     Performance Share, Performance Unit, Dividend Equivalent, or Other
     Share-Based Award granted to an Eligible Person under the Plan.
 c.  "Award Agreement" means any written agreement, contract, or other
     instrument or document evidencing an Award.
 d.  "Beneficiary" means the person, persons, trust or trusts which have been
     designated by an Eligible Person in his or her most recent written
     beneficiary designation filed with the Company to receive the benefits
     specified under this Plan upon the death of the Eligible Person, or, if
     there is no designated Beneficiary or surviving designated Beneficiary,
     then the person, persons, trust or trusts entitled by will or the laws of
     descent and distribution to receive such benefits.
 e.  "Board" means the Board of Directors of the Company.
 f.  "Code" means the Internal Revenue Code of 1986, as amended from time to
     time. References to any provision of the Code shall be deemed to include
     successor provisions thereto and regulations thereunder.
 g.  "Committee" means the Compensation Committee of the Board or a subcommittee
     thereof, or such other Board committee (or if the Board so designates, the
     entire Board) as may be designated by the Board to administer the Plan;
     provided, however, that, unless otherwise determined by the Board, the
     Committee shall consist of two or more directors of the Company, each of
     whom is a "non-employee director" within the meaning of Rule 16b-3 under
     the Exchange Act, to the extent applicable, and each of whom is an "outside
     director" within the meaning of Section 162(m) of the Code, to the extent
     applicable; provided, further, that the mere fact that the Committee shall
     fail to qualify under either of the foregoing requirements shall not
     invalidate any Award made by the Committee which Award is otherwise validly
     made under the Plan.
 h.  "Company" means Vail Resorts, Inc., a corporation organized under the laws
     of Delaware, or any successor corporation.
 i.  "Director" means a member of the Board who is not an employee of the
     Company, a Subsidiary or an Affiliate.
 j.  "Dividend Equivalent" means a right, granted under Section 5(g), to receive
     cash, Shares, or other property equal in value to dividends paid with
     respect to a specified number of Shares. Dividend Equivalents may be
     awarded on a free-standing basis or in connection with another Award, and
     may be paid currently or on a deferred basis.
 k.  "Eligible Person" means (i) an employee or consultant of the Company, a
     Subsidiary or an Affiliate, including any director who is an employee, or
     (ii) a Director. Notwithstanding any provisions of this Plan to the
     contrary, an Award may be granted to an employee or consultant, in
     connection with his or her hiring or retention prior to the date the
     employee or consultant first performs services for the Company, a
     Subsidiary or an Affiliate; provided, however, that any such Award shall
     not become vested prior to the date the employee or consultant first
     performs such services.
 l.  "Exchange Act" means the Securities Exchange Act of 1934, as amended from
     time to time. References to any provision of the Exchange Act shall be
     deemed to include successor provisions thereto and regulations thereunder.
 m.  "Fair Market Value" means, with respect to Shares or other property, the
     fair market value of such Shares or other property determined by such
     methods or procedures as shall be established from time to time by the
     Committee. If the Shares are listed on any established stock exchange or a
     national market system, unless otherwise determined by the Committee in
     good faith, the Fair Market Value of Shares shall mean the mean between the
     high and low selling prices per Share on the immediately preceding date
     (or, if the Shares were not traded on that day, the next preceding day that
     the Shares were traded) on the principal exchange or market system on which
     the Shares are traded, as such prices are officially quoted on such
     exchange.
 n.  "ISO" means any option intended to be and designated as an incentive stock
     option within the meaning of Section 422 of the Code.
 o.  "NQSO" means any Option that is not an ISO.
 p.  "Option" means a right granted under Section 5(b), to purchase Shares.
 q.  "Other Share-Based Award" means a right, granted under Section 5(h), that
     relates to or is valued by reference to Shares.
 r.  "Participant" means an Eligible Person who has been granted an Award under
     the Plan.
 s.  "Performance Share" means a performance share granted under Section 5(f).
 t.  "Performance Unit" means a performance unit granted under Section 5(f).
 u.  "Plan" means this 2002 Long Term Incentive and Share Award Plan.
 v.  "Restricted Shares" means an Award of Shares under Section 5(d) that may be
     subject to certain restrictions and to a risk of forfeiture.
 w.  "Restricted Share Unit" means a right, granted under Section 5(e), to
     receive Shares or cash at the end of a specified deferral period.
 x.  "Rule 16b-3" means Rule 16b-3, as from time to time in effect and
     applicable to the Plan and Participants, promulgated by the Securities and
     Exchange Commission under Section 16 of the Exchange Act.
 y.  "SAR" or "Share Appreciation Right" means the right, granted under Section
     5(c), to be paid an amount measured by the difference between the exercise
     price of the right and the Fair Market Value of Shares on the date of
     exercise of the right, with payment to be made in cash, Shares, or property
     as specified in the Award or determined by the Committee.
 z.  "Shares" means common stock, $.01 par value per share, of the Company.
 aa. "Subsidiary" means any corporation (other than the Company) in an unbroken
     chain of corporations beginning with the Company if each of the
     corporations (other than the last corporation in the unbroken chain) owns
     shares possessing 50% or more of the total combined voting power of all
     classes of stock in one of the other corporations in the chain.

Administration

.



Authority of the Committee
. The Plan shall be administered by the Committee, and the Committee shall have
full and final authority to take the following actions, in each case subject to
and consistent with the provisions of the Plan:
 i.    to select Eligible Persons to whom Awards may be granted;
 ii.   to designate Affiliates;
 iii.  to determine the type or types of Awards to be granted to each Eligible
       Person;
 iv.   to determine the type and number of Awards to be granted, the number of
       Shares to which an Award may relate, the terms and conditions of any
       Award granted under the Plan (including, but not limited to, any exercise
       price, grant price, or purchase price, and any bases for adjusting such
       exercise, grant or purchase price, any restriction or condition, any
       schedule for lapse of restrictions or conditions relating to
       transferability or forfeiture, exercisability, or settlement of an Award,
       and waiver or accelerations thereof, and waivers of performance
       conditions relating to an Award, based in each case on such
       considerations as the Committee shall determine), and all other matters
       to be determined in connection with an Award;
 v.    to determine whether, to what extent, and under what circumstances an
       Award may be settled, or the exercise price of an Award may be paid, in
       cash, Shares, other Awards, or other property, or an Award may be
       canceled, forfeited, exchanged, or surrendered;
 vi.   to determine whether, to what extent, and under what circumstances cash,
       Shares, other Awards, or other property payable with respect to an Award
       will be deferred either automatically, at the election of the Committee,
       or at the election of the Eligible Person;
 vii.  to prescribe the form of each Award Agreement, which need not be
       identical for each Eligible Person;
 viii. to adopt, amend, suspend, waive, and rescind such rules and regulations
       and appoint such agents as the Committee may deem necessary or advisable
       to administer the Plan;
 ix.   to correct any defect or supply any omission or reconcile any
       inconsistency in the Plan and to construe and interpret the Plan and any
       Award, rules and regulations, Award Agreement, or other instrument
       hereunder;
 x.    to accelerate the exercisability or vesting of all or any portion of any
       Award or to extend the period during which an Award is exercisable; and
 xi.   to make all other decisions and determinations as may be required under
       the terms of the Plan or as the Committee may deem necessary or advisable
       for the administration of the Plan.

Manner of Exercise of Committee Authority
. The Committee shall have sole discretion in exercising its authority under the
Plan. Any action of the Committee with respect to the Plan shall be final,
conclusive, and binding on all persons, including the Company, Subsidiaries,
Affiliates, Eligible Persons, any person claiming any rights under the Plan from
or through any Eligible Person, and shareholders. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The
Committee may delegate to other members of the Board or officers or managers of
the Company or any Subsidiary or Affiliate the authority, subject to such terms
as the Committee shall determine, to perform administrative functions and, with
respect to Awards granted to persons not subject to Section 16 of the Exchange
Act, to perform such other functions as the Committee may determine, to the
extent permitted under Rule 16b-3 (if applicable) and applicable law.
Limitation of Liability
. Each member of the Committee shall be entitled to, in good faith, rely or act
upon any report or other information furnished to him or her by any officer or
other employee of the Company or any Subsidiary or Affiliate, the Company's
independent certified public accountants, or other professional retained by the
Company to assist in the administration of the Plan. No member of the Committee,
and no officer or employee of the Company acting on behalf of the Committee,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Committee and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action, determination, or interpretation.
Limitation on Committee's Discretion
. Anything in this Plan to the contrary notwithstanding, in the case of any
Award which is intended to qualify as "performance-based compensation" within
the meaning of Section 162(m)(4)(C) of the Code, if the Award Agreement so
provides, the Committee shall have no discretion to increase the amount of
compensation payable under the Award to the extent such an increase would cause
the Award to lose its qualification as such performance-based compensation.
No Option or SAR Repricing Without Shareholder Approval
. Except as provided in the first sentence of Section 4(c) hereof relating to
certain antidilution adjustments, unless the approval of shareholders of the
Company is obtained, Options and SARs issued under the Plan shall not be amended
to lower their exercise price and Options and SARs issued under the Plan will
not be exchanged for other Options or SARs with lower exercise prices.

Shares Subject to the Plan

.



 a. Subject to adjustment as provided in Section 4(c) hereof, the total number
    of Shares reserved for issuance in connection with Awards under the Plan
    shall be 2,500,000. No Award may be granted if the number of Shares to which
    such Award relates, when added to the number of Shares previously issued
    under the Plan, exceeds the number of Shares reserved under the preceding
    sentence. If any Awards are forfeited, canceled, terminated, exchanged or
    surrendered or such Award is settled in cash or otherwise terminates without
    a distribution of Shares to the Participant, any Shares counted against the
    number of Shares reserved and available under the Plan with respect to such
    Award shall, to the extent of any such forfeiture, settlement, termination,
    cancellation, exchange or surrender, again be available for Awards under the
    Plan. Upon the exercise of any Award granted in tandem with any other
    Awards, such related Awards shall be canceled to the extent of the number of
    Shares as to which the Award is exercised.
 b. Subject to adjustment as provided in Section 4(c) hereof, the maximum number
    of Shares (i) with respect to which Options or SARs may be granted during a
    calendar year to any Eligible Person under this Plan shall be 1,000,000
    Shares, and (ii) with respect to Performance Shares, Performance Units,
    Restricted Shares or Restricted Share Units intended to qualify as
    performance-based compensation within the meaning of Section 162(m)(4)(C) of
    the Code shall be the equivalent of 200,000 Shares during a calendar year to
    any Eligible Person under this Plan.
 c. In the event that the Committee shall determine that any dividend in Shares,
    recapitalization, Share split, reverse split, reorganization, merger,
    consolidation, spin-off, combination, repurchase, or share exchange, or
    other similar corporate transaction or event, affects the Shares such that
    an adjustment is appropriate in order to prevent dilution or enlargement of
    the rights of Eligible Persons under the Plan, then the Committee shall make
    such equitable changes or adjustments as it deems appropriate and, in such
    manner as it may deem equitable, adjust any or all of (i) the number and
    kind of shares which may thereafter be issued under the Plan, (ii) the
    number and kind of shares, other securities or other consideration issued or
    issuable in respect of outstanding Awards, and (iii) the exercise price,
    grant price, or purchase price relating to any Award; provided, however, in
    each case that, with respect to ISOs, such adjustment shall be made in
    accordance with Section 424(a) of the Code, unless the Committee determines
    otherwise. In addition, the Committee is authorized to make adjustments in
    the terms and conditions of, and the criteria and performance objectives
    included in, Awards in recognition of unusual or non-recurring events
    (including, without limitation, events described in the preceding sentence)
    affecting the Company or any Subsidiary or Affiliate or the financial
    statements of the Company or any Subsidiary or Affiliate, or in response to
    changes in applicable laws, regulations, or accounting principles; provided,
    however, that, if an Award Agreement specifically so provides, the Committee
    shall not have discretion to increase the amount of compensation payable
    under the Award to the extent such an increase would cause the Award to lose
    its qualification as performance-based compensation for purposes of Section
    162(m)(4)(C) of the Code and the regulations thereunder.
 d. Any Shares distributed pursuant to an Award may consist, in whole or in
    part, of authorized and unissued Shares or treasury Shares including Shares
    acquired by purchase in the open market or in private transactions.

Specific Terms of Awards

.



General
. Awards may be granted on the terms and conditions set forth in this Section 5.
In addition, the Committee may impose on any Award or the exercise thereof, at
the date of grant or thereafter (subject to Section 7(d)), such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including terms regarding forfeiture of Awards or
continued exercisability of Awards in the event of termination of service by the
Eligible Person.
Options
. The Committee is authorized to grant Options, which may be NQSOs or ISOs, to
Eligible Persons on the following terms and conditions:
Exercise Price
. The exercise price per Share purchasable under an Option shall be determined
by the Committee;
provided
,
however
, that the exercise price per Share of an Option shall not be less than the Fair
Market Value of a Share on the date of grant of the Option. The Committee may,
without limitation, set an exercise price that is based upon achievement of
performance criteria if deemed appropriate by the Committee.
Option Term
. The term of each Option shall be determined by the Committee;
provided
,
however
, that such term shall not be longer than ten years from the date of grant of
the Option.
Time and Method of Exercise
. The Committee shall determine at the date of grant or thereafter the time or
times at which an Option may be exercised in whole or in part (including,
without limitation, upon achievement of performance criteria if deemed
appropriate by the Committee), the methods by which such exercise price may be
paid or deemed to be paid (including, without limitation, broker-assisted
exercise arrangements), the form of such payment (including, without limitation,
cash, Shares, notes or other property), and the methods by which Shares will be
delivered or deemed to be delivered to Eligible Persons;
provided
,
however
, that in no event may any portion of the exercise price be paid with Shares
acquired either under an Award granted pursuant to this Plan, upon exercise of a
stock option granted under another Company plan or as a stock bonus or other
stock award granted under another Company plan unless, in any such case, the
Shares were acquired and vested more than six months in advance of the date of
exercise.
ISOs
. The terms of any ISO granted under the Plan shall comply in all respects with
the provisions of Section 422 of the Code, including but not limited to the
requirement that the ISO shall be granted within ten years from the earlier of
the date of adoption or shareholder approval of the Plan. ISOs may only be
granted to employees of the Company or a Subsidiary.

SARs
. The Committee is authorized to grant SARs (Share Appreciation Rights) to
Eligible Persons on the following terms and conditions:
Right to Payment
. An SAR shall confer on the Eligible Person to whom it is granted a right to
receive with respect to each Share subject thereto, upon exercise thereof, the
excess of (1) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine in the case of any such right, the Fair Market
Value of one Share at any time during a specified period before or after the
date of exercise) over (2) the exercise price of the SAR as determined by the
Committee as of the date of grant of the SAR (which shall not be less than the
Fair Market Value per Share on the date of grant of the SAR and, in the case of
a SAR granted in tandem with an Option, shall be equal to the exercise price of
the underlying Option).
Other Terms
. The Committee shall determine, at the time of grant or thereafter, the time or
times at which an SAR may be exercised in whole or in part (which shall not be
more than ten years after the date of grant of the SAR), the method of exercise,
method of settlement, form of consideration payable in settlement, method by
which Shares will be delivered or deemed to be delivered to Eligible Persons,
whether or not an SAR shall be in tandem with any other Award, and any other
terms and conditions of any SAR. Unless the Committee determines otherwise, an
SAR (1) granted in tandem with an NQSO may be granted at the time of grant of
the related NQSO or at any time thereafter and (2) granted in tandem with an ISO
may only be granted at the time of grant of the related ISO.

Restricted Shares
. The Committee is authorized to grant Restricted Shares to Eligible Persons on
the following terms and conditions:
Issuance and Restrictions
. Restricted Shares shall be subject to such restrictions on transferability and
other restrictions, if any, as the Committee may impose at the date of grant or
thereafter, which restrictions may lapse separately or in combination at such
times, under such circumstances (including, without limitation, upon achievement
of performance criteria if deemed appropriate by the Committee), in such
installments, or otherwise, as the Committee may determine. Except to the extent
restricted under the Award Agreement relating to the Restricted Shares, an
Eligible Person granted Restricted Shares shall have all of the rights of a
shareholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon. If the lapse of restrictions is
conditioned on the achievement of performance criteria, the Committee shall
select the criterion or criteria from the list of criteria set forth in
Section 5(f)(i). The Committee must certify in writing prior to the lapse of
restrictions conditioned on achievement of performance criteria that such
performance criteria were in fact satisfied.
Forfeiture
. Except as otherwise determined by the Committee, at the date of grant or
thereafter, upon termination of service during the applicable restriction
period, Restricted Shares and any accrued but unpaid dividends or Dividend
Equivalents that are at that time subject to restrictions shall be forfeited;
provided
,
however
, that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Shares will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Shares.
Certificates for Shares
. Restricted Shares granted under the Plan may be evidenced in such manner as
the Committee shall determine. If certificates representing Restricted Shares
are registered in the name of the Eligible Person, such certificates shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Shares, and the Company shall retain physical
possession of the certificate.
Dividends
. Dividends paid on Restricted Shares shall be either paid at the dividend
payment date, or deferred for payment to such date as determined by the
Committee, in cash or in unrestricted Shares having a Fair Market Value equal to
the amount of such dividends. Shares distributed in connection with a Share
split or dividend in Shares, and other property distributed as a dividend, shall
be subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Shares with respect to which such Shares or other property has been
distributed.

Restricted Share Units
. The Committee is authorized to grant Restricted Share Units to Eligible
Persons, subject to the following terms and conditions:
Award and Restrictions
. Delivery of Shares or cash, as the case may be, will occur upon expiration of
the deferral period specified for Restricted Share Units by the Committee (or,
if permitted by the Committee, as elected by the Eligible Person). In addition,
Restricted Share Units shall be subject to such restrictions as the Committee
may impose, if any (including, without limitation, the achievement of
performance criteria if deemed appropriate by the Committee), at the date of
grant or thereafter, which restrictions may lapse at the expiration of the
deferral period or at earlier or later specified times, separately or in
combination, in installments or otherwise, as the Committee may determine. If
the lapse of restrictions is conditioned on the achievement of performance
criteria, the Committee shall select the criterion or criteria from the list of
criteria set forth in Section 5(f)(i). The Committee must certify in writing
prior to the lapse of restrictions conditioned on the achievement of performance
criteria that such performance criteria were in fact satisfied.
Forfeiture
. Except as otherwise determined by the Committee at date of grant or
thereafter, upon termination of service (as determined under criteria
established by the Committee) during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award Agreement
evidencing the Restricted Share Units), or upon failure to satisfy any other
conditions precedent to the delivery of Shares or cash to which such Restricted
Share Units relate, all Restricted Share Units that are at that time subject to
deferral or restriction shall be forfeited;
provided
,
however
, that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Share Units will be waived in whole
or in part in the event of termination resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Share Units.

Performance Shares and Performance Units
. The Committee is authorized to grant Performance Shares or Performance Units
or both to Eligible Persons on the following terms and conditions:
Performance Period
. The Committee shall determine a performance period (the "Performance Period")
of one or more years and shall determine the performance objectives for grants
of Performance Shares and Performance Units. Performance objectives may vary
from Eligible Person to Eligible Person and shall be based upon one or more of
the following performance criteria as the Committee may deem appropriate:
appreciation in value of the Shares, total shareholder return, earnings per
share, operating income, net income, pretax earnings, pretax earnings before
interest, depreciation and amortization, pro forma net income, return on equity,
return on designated assets, return on capital, economic value added, earnings,
revenues, expenses, operating profit margin, operating cash flow, net profit
margin, free cash flow, cash flow return on investment, and operating margin.
The performance objectives may be determined by reference to the performance of
the Company, or of a Subsidiary or Affiliate, or of a division or unit of any of
the foregoing. Performance Periods may overlap and Eligible Persons may
participate simultaneously with respect to Performance Shares and Performance
Units for which different Performance Periods are prescribed.
Award Value
. At the beginning of a Performance Period, the Committee shall determine for
each Eligible Person or group of Eligible Persons with respect to that
Performance Period the range of number of Shares, if any, in the case of
Performance Shares, and the range of dollar values, if any, in the case of
Performance Units, which may be fixed or may vary in accordance with such
performance or other criteria specified by the Committee, which shall be paid to
an Eligible Person as an Award if the relevant measure of Company performance
for the Performance Period is met. The Committee must certify in writing that
the applicable performance criteria were satisfied prior to payment under any
Performance Shares or Performance Units.
Significant Events
. If during the course of a Performance Period there shall occur significant
events as determined by the Committee which the Committee expects to have a
substantial effect on a performance objective during such period, the Committee
may revise such objective;
provided
,
however
, that, if an Award Agreement so provides, the Committee shall not have any
discretion to increase the amount of compensation payable under the Award to the
extent such an increase would cause the Award to lose its qualification as
performance-based compensation for purposes of Section 162(m)(4)(C) of the Code
and the regulations thereunder.
Forfeiture
. Except as otherwise determined by the Committee, at the date of grant or
thereafter, upon termination of service during the applicable Performance
Period, Performance Shares and Performance Units for which the Performance
Period was prescribed shall be forfeited;
provided
,
however
, that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in an individual case, that restrictions or
forfeiture conditions relating to Performance Shares and Performance Units will
be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Performance Shares and Performance Units.
Payment
. Each Performance Share or Performance Unit may be paid in whole Shares, or
cash, or a combination of Shares and cash either as a lump sum payment or in
installments, all as the Committee shall determine, at the time of grant of the
Performance Share or Performance Unit or otherwise, commencing as soon as
practicable after the end of the relevant Performance Period. The Committee must
certify in writing prior to the payment of any Performance Share or Performance
Unit that the performance objectives and any other material terms were in fact
satisfied.

Dividend Equivalents
. The Committee is authorized to grant Dividend Equivalents to Eligible Persons.
The Committee may provide, at the date of grant or thereafter, that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares, or other investment vehicles as the
Committee may specify;
provided
,
however
, that Dividend Equivalents (other than freestanding Dividend Equivalents) shall
be subject to all conditions and restrictions of the underlying Awards to which
they relate.
Other Share-Based Awards
. The Committee is authorized, subject to limitations under applicable law, to
grant to Eligible Persons such other Awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Shares, as deemed by the Committee to be consistent with the
purposes of the Plan, including, without limitation, unrestricted shares awarded
purely as a "bonus" and not subject to any restrictions or conditions, other
rights convertible or exchangeable into Shares, purchase rights for Shares,
Awards with value and payment contingent upon performance of the Company or any
other factors designated by the Committee, and Awards valued by reference to the
performance of specified Subsidiaries or Affiliates. The Committee shall
determine the terms and conditions of such Awards at date of grant or
thereafter. Shares delivered pursuant to an Award in the nature of a purchase
right granted under this Section 5(h) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, notes or other property, as the Committee shall
determine. Cash awards, as an element of or supplement to any other Award under
the Plan, shall also be authorized pursuant to this Section 5(h).

Certain Provisions Applicable to Awards

.



Stand-Alone, Additional, Tandem and Substitute Awards
. Awards granted under the Plan may, in the discretion of the Committee, be
granted to Eligible Persons either alone or in addition to, in tandem with, or
in exchange or substitution for, any other Award granted under the Plan or any
award granted under any other plan or agreement of the Company, any Subsidiary
or Affiliate, or any business entity to be acquired by the Company or a
Subsidiary or Affiliate, or any other right of an Eligible Person to receive
payment from the Company or any Subsidiary or Affiliate. Awards may be granted
in addition to or in tandem with such other Awards or awards, and may be granted
either as of the same time as or a different time from the grant of such other
Awards or awards. Subject to the provisions of Section 3(e) hereof prohibiting
Option and SAR repricing without shareholder approval, the per Share exercise
price of any Option, grant price of any SAR, or purchase price of any other
Award conferring a right to purchase Shares which is granted, in connection with
the substitution of awards granted under any other plan or agreement of the
Company or any Subsidiary or Affiliate or any business entity to be acquired by
the Company or any Subsidiary or Affiliate, shall be determined by the
Committee, in its discretion.
Terms of Awards
. The term of each Award granted to an Eligible Person shall be for such period
as may be determined by the Committee;
provided
,
however
, that in no event shall the term of any Option or an SAR granted in tandem
therewith exceed a period of ten years from the date of its grant (or such
shorter period as may be applicable under Section 422 of the Code).
Form of Payment Under Awards
. Subject to the terms of the Plan and any applicable Award Agreement, payments
to be made by the Company or a Subsidiary or Affiliate upon the grant,
maturation, or exercise of an Award may be made in such forms as the Committee
shall determine at the date of grant or thereafter, including, without
limitation, cash, Shares, or other property, and may

be made in a single payment or transfer, in installments, or on a deferred
basis. The Committee may make rules relating to installment or deferred payments
with respect to Awards, including the rate of interest to be credited with
respect to such payments, and the Committee may require deferral of payment
under an Award if, in the sole judgment of the Committee, it may be necessary in
order to avoid nondeductibility of the payment under Section 162(m) of the Code.
Nontransferability
. Unless otherwise set forth by the Committee in an Award Agreement, Awards
(except for vested shares) shall not be transferable by an Eligible Person
except by will or the laws of descent and distribution (except pursuant to a
Beneficiary designation) and shall be exercisable during the lifetime of an
Eligible Person only by such Eligible Person or his guardian or legal
representative. An Eligible Person's rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
claims of the Eligible Person's creditors.
Noncompetition
. The Committee may, by way of the Award Agreements or otherwise, establish such
other terms, conditions, restrictions and/or limitations, if any, of any Award,
provided they are not inconsistent with the Plan, including, without limitation,
the requirement that the Participant not engage in competition with the Company.

General Provisions

.



Compliance with Legal and Trading Requirements
. The Plan, the granting and exercising of Awards thereunder, and the other
obligations of the Company under the Plan and any Award Agreement, shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Shares
under any Award until completion of such stock exchange or market system listing
or registration or qualification of such Shares or other required action under
any state or federal law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations. No provisions of the Plan shall be interpreted or construed to
obligate the Company to register any Shares under federal or state law. The
Shares issued under the Plan may be subject to such other restrictions on
transfer as determined by the Committee.
No Right to Continued Employment or Service
. Neither the Plan nor any action taken thereunder shall be construed as giving
any employee, consultant or director the right to be retained in the employ or
service of the Company or any of its Subsidiaries or Affiliates, nor shall it
interfere in any way with the right of the Company or any of its Subsidiaries or
Affiliates to terminate any employee's, consultant's or director's employment or
service at any time.
Taxes
. The Company or any Subsidiary or Affiliate is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Shares, or any payroll or other payment to an Eligible Person,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Eligible Persons to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Shares or
other property and to make cash payments in respect thereof in satisfaction of
an Eligible Person's tax obligations.
Changes to the Plan and Awards
. The Board may amend, alter, suspend, discontinue, or terminate the Plan or the
Committee's authority to grant Awards under the Plan without the consent of
shareholders of the Company or Participants, except that any such amendment or
alteration as it applies to ISOs shall be subject to the approval of the
Company's shareholders to the extent such shareholder approval is required under
Section 422 of the Code;
provided
,
however
, that, without the consent of an affected Participant, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may
materially and adversely affect the rights of such Participant under any Award
theretofore granted to him or her. The Committee may waive any conditions or
rights under, amend any terms of, or amend, alter, suspend, discontinue or
terminate, any Award theretofore granted, prospectively or retrospectively;
provided
,
however
, that, without the consent of a Participant, no amendment, alteration,
suspension, discontinuation or termination of any Award may materially and,
adversely affect the rights of such Participant under any Award theretofore
granted to him or her.
No Rights to Awards; No Shareholder Rights
. No Eligible Person or employee shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Eligible Persons and employees. No Award shall confer on any Eligible Person any
of the rights of a shareholder of the Company unless and until Shares are duly
issued or transferred to the Eligible Person in accordance with the terms of the
Award.
Unfunded Status of Awards
. The Plan is intended to constitute an "unfunded" plan for incentive
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company;
provided
,
however
, that the Committee may authorize the creation of trusts or make other
arrangements to meet the Company's obligations under the Plan to deliver cash,
Shares, other Awards, or other property pursuant to any Award, which trusts or
other arrangements shall be consistent with the "unfunded" status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.
Nonexclusivity of the Plan
. Neither the adoption of the Plan by the Board nor its submission to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of options
and other awards otherwise than under the Plan, and such arrangements may be
either applicable generally or only in specific cases.
Not Compensation for Benefit Plans
. No Award payable under this Plan shall be deemed salary or compensation for
the purpose of computing benefits under any benefit plan or other arrangement of
the Company for the benefit of its employees, consultants or directors unless
the Company shall determine otherwise.
No Fractional Shares
. No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional Shares or whether
such fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.
Governing Law
. The validity, construction, and effect of the Plan, any rules and regulations
relating to the Plan, and any Award Agreement shall be determined in accordance
with the laws of Colorado without giving effect to principles of conflict of
laws.
Effective Date; Plan Termination
. The Plan shall become effective as of October 8, 2002 (the "Effective Date")
subject to approval by the shareholders of the Company. The Plan shall terminate
as to future awards on the date which is ten (10) years after the Effective
Date.
Titles and Headings
. The titles and headings of the sections in the Plan are for convenience of
reference only. In the event of any conflict, the text of the Plan, rather than
such titles or headings, shall control.